DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
	Claims 1-21 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “receiver component configured for receiving” in claim 1 and “video decoder component configured for reconstructing/determining/performing/detecting” in claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-21 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-21 of prior U.S. Patent No. 10,791,335. This is a statutory double patenting rejection. See Table 1 below for claim analysis.
Table 1: Instant Application No. 17/007,325 vs. U.S. Patent No. 10,791,335
Instant Application No. 17/007,325 Claims (Difference Emphasis Added)
U.S. Patent No. 10,791,335 Claims (Difference Emphasis Added)
1. A system comprising: a receiver component configured for receiving encoded video data representing a sequence of pictures, each picture represented by an array of component pixel values for one or more components, each component pixel value comprising a binary value; a video decoder component coupled to the receiver component, the video decoder component configured for: reconstructing an array of component pixel values of at least one component in a coding unit of a first picture of the sequence of pictures represented by the video data; determining a selected band for band offset sample adaptive filtering for the coding unit, the selected band identified by five most significant bits of each component pixel value associated with the selected band; determining offset values for four sub-bands in the selected band; and performing sample adaptive offset filtering on the component pixel values in the four sub-bands of the coding unit; and a display coupled to the video decoder component configured for displaying the sample adaptive offset filtered pixel values.
1. A system comprising: a receiver component configured for receiving encoded video data representing a sequence of pictures, each picture represented by an array of component pixel values for one or more components, each component pixel value comprising a binary value; a video decoder component coupled to the receiver component, the video decoder component configured for: reconstructing an array of component pixel values of at least one component in a coding unit of a first picture of the sequence of pictures represented by the video data; determining a selected band for band offset sample adaptive filtering for the coding unit, the selected band identified by five most significant bits of each component pixel value associated with the selected band; determining offset values for four sub-bands in the selected band; and performing sample adaptive offset filtering on the component pixel values in the four sub-bands of the coding unit; and a display coupled to the video decoder component configured for displaying the sample adaptive offset filtered pixel values.
2. The system of Claim 1, the video decoder component configured for determining the selected band and the offset values by decoding the selected band and offset values from the encoded video data.
2. The system of claim 1, the video decoder component configured for determining the selected band and the offset values by decoding the selected band and offset values from the encoded video data.
3. The system of Claim 1, the video decoder component configured for detecting a merge signal indicating the coding unit is to utilize sample adaptive offset parameters from another coding unit.  
3. The system of claim 1, the video decoder component configured for detecting a merge signal indicating the coding unit is to utilize sample adaptive offset parameters from another coding unit.
4. The system of Claim 1, the video decoder component configured for determining a selected band and four offset values for a luma component of a coding unit.
4. The system of claim 1, the video decoder component configured for determining a selected band and four offset values for a luma component of a coding unit.
5. The system of Claim 1, the video decoder component configured for determining a selected band and four offset values for a chroma component of a coding unit.
5. The system of claim 1, the video decoder component configured for determining a selected band and four offset values for a chroma component of a coding unit.
6. The system of Claim 1, the video decoder component configured for determining, for each chroma component of a coding unit, a separate selected band and four separate offset values.
6. The system of claim 1, the video decoder component configured for determining, for each chroma component of a coding unit, a separate selected band and four separate offset values.
7. The system of Claim 1, the video decoder component configured for determining a single selected band and a single set of four offset values for both a luma component and all chroma components of a coding unit.  
7. The system of claim 1, the video decoder component configured for determining a single selected band and a single set of four offset values for both a luma component and all chroma components of a coding unit.
8. The system of Claim 1, the video decoder component configured for determining a selected band and four offset values for a luma component of a coding unit, and determining a single selected band and a single set of four offset values for all chroma components of a coding unit.
8. The system of claim 1, the video decoder component configured for determining a selected band and four offset values for a luma component of a coding unit, and determining a single selected band and a single set of four offset values for all chroma components of a coding unit.
9. The system of Claim 1, the video decoder component configured for determining if the selected band is in a middle range of potential selected bands, utilizing a two bit value representing two most significant of the five most significant bits.  
9. The system of claim 1, the video decoder component configured for determining if the selected band is in a middle range of potential selected bands, utilizing a two bit value representing two most significant of the five most significant bits.
10. The system of Claim 1, the video decoder component configured for determining the selected band and offset values for a first video component, and further determining additional offset values for a second video component.
10. The system of claim 1, the video decoder component configured for determining the selected band and offset values for a first video component, and further determining additional offset values for a second video component.
Claim 11 is the same as claim 1 but in method form.
Claim 11 is the same as claim 1 but in method form.
Claim 12 is the same as claim 2 but in method form.
Claim 12 is the same as claim 2 but in method form.
Claim 13 is the same as claim 3 but in method form.
Claim 13 is the same as claim 3 but in method form.
Claim 14 is the same as claim 4 but in method form.
Claim 14 is the same as claim 4 but in method form.
Claim 15 is the same as claim 5 but in method form.
Claim 15 is the same as claim 5 but in method form.
Claim 16 is the same as claim 6 but in method form.
Claim 16 is the same as claim 6 but in method form.
Claim 17 is the same as claim 7 but in method form.
Claim 17 is the same as claim 7 but in method form.
Claim 18 is the same as claim 8 but in method form.
Claim 18 is the same as claim 8 but in method form.
Claim 19 is the same as claim 9 but in method form.
Claim 19 is the same as claim 9 but in method form.
20. The method of Claim 11, determining offset values comprising determining additional offset values for a second video component.  
20. The method of claim 11, determining offset values comprising determining additional offset values for a second video component.
21. The method of Claim 11, comprising displaying sample adaptive offset filtered data for a picture.
21. The method of claim 11, comprising displaying sample adaptive offset filtered data for a picture.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,277,194 in view of Park et al. (Hereafter, “Park” [US 2014/0199433 A1]. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they cover mutually associated subject matter. Thus, a terminal disclaimer is required. An analysis of the claim can be seen in Table 2 below.
Table 2: Instant Application No. 17/007,325 vs. U.S. Patent No. 9,277,194
Instant Application No. 17/007,325 Claims (Difference Emphasis Added)
U.S. Patent No. 9,277,194 Claims (Difference Emphasis Added)
1. A system comprising: a receiver component configured for receiving encoded video data representing a sequence of pictures, each picture represented by an array of component pixel values for one or more components, each component pixel value comprising a binary value; a video decoder component coupled to the receiver component, the video decoder component configured for: reconstructing an array of component pixel values of at least one component in a coding unit of a first picture of the sequence of pictures represented by the video data; determining a selected band for band offset sample adaptive filtering for the coding unit, the selected band identified by five most significant bits of each component pixel value associated with the selected band; determining offset values for four sub-bands in the selected band; and performing sample adaptive offset filtering on the component pixel values in the four sub-bands of the coding unit; and a display coupled to the video decoder component configured for displaying the sample adaptive offset filtered pixel values.

2. The system of Claim 1, the video decoder component configured for determining the selected band and the offset values by decoding the selected band and offset values from the encoded video data.
1. A system comprising: a video capture component configured for capturing a sequence of pictures, each picture represented by an array of component pixel values for one or more components, each component pixel value comprising binary word; a video encoder component coupled to the video capture component, the video encoder component configured for: dividing video information pertaining to a picture into coding units; determining a starting band for band offset sample adaptive filtering for a coding unit, the starting band identified by five most significant bits of each component pixel value associated with the starting band; and determining offset values for four contiguous bands including the starting band and three adjacent bands; an entropy encoder coupled to the video encoder, the entropy encoder configured for encoding the sample adaptive starting band, and exactly four offset values, each of the four offset values for one of the four contiguous bands; and a transmitter coupled to the entropy encoder and configured for transmitting entropy encoded data. 

2. The system of claim 1, the video encoder component configured for determining the starting band and the offset values by reconstructing component pixel values for the coding unit and using the reconstructed component pixel values to determine the starting band and the offset values.
3. The system of Claim 1, the video decoder component configured for detecting a merge signal indicating the coding unit is to utilize sample adaptive offset parameters from another coding unit.  
3. The system of claim 1, the video encoder component configured for generating a merge signal indicating the coding unit is to utilize sample adaptive offset parameters from another coding unit.
4. The system of Claim 1, the video decoder component configured for determining a selected band and four offset values for a luma component of a coding unit.
4. The system of claim 1, the video encoder component configured for generating a starting band and four offset values for a block of luma component pixel values.
5. The system of Claim 1, the video decoder component configured for determining a selected band and four offset values for a chroma component of a coding unit.
5. The system of claim 1, the video encoder component configured for generating a starting band and four offset values for a block of chroma component pixel values.
6. The system of Claim 1, the video decoder component configured for determining, for each chroma component of a coding unit, a separate selected band and four separate offset values.
6. The system of claim 1, the video encoder component configured for generating, for each chroma component in a block of pixel values, a separate starting band and four separate offset values.
7. The system of Claim 1, the video decoder component configured for determining a single selected band and a single set of four offset values for both a luma component and all chroma components of a coding unit.  
7. The system of claim 1, the video encoder component configured for generating a single starting band and a single set of four offset values for both the luma component and all chroma components in a block of pixel values.
8. The system of Claim 1, the video decoder component configured for determining a selected band and four offset values for a luma component of a coding unit, and determining a single selected band and a single set of four offset values for all chroma components of a coding unit.
8. The system of claim 1, the video encoder component configured for generating a starting band and four offset values for the luma component in a block of pixel values, and generating a single starting band and a single set of four offset values for all chroma components in a block of pixel values.
Claim 11 is the same as claim 1 but in method form.
Claim 12 is the same as claim 2 but in method form.
Claim 9 is the same as claim 1 but in method form.
Claim 10 is the same as claim 2 but in method form.
Claim 13 is the same as claim 3 but in method form.
Claim 11 is the same as claim 3 but in method form.
Claim 14 is the same as claim 4 but in method form.
Claim 12 is the same as claim 4 but in method form.
Claim 15 is the same as claim 5 but in method form.
Claim 13 is the same as claim 5 but in method form.
Claim 16 is the same as claim 6 but in method form.
Claim 14 is the same as claim 6 but in method form.
Claim 17 is the same as claim 7 but in method form.
Claim 15 is the same as claim 7 but in method form.
Claim 18 is the same as claim 8 but in method form.
Claim 16 is the same as claim 8 but in method form.
9. The system of Claim 1, the video decoder component configured for determining if the selected band is in a middle range of potential selected bands, utilizing a two bit value representing two most significant of the five most significant bits.
17. The system of claim 1, the video encoder component configured for mapping two most significant of the five most significant bits to a two bit value with one bit of the two bit value indicating whether the starting band identified by the five most significant bits is in a middle range of potential starting bands.
10. The system of Claim 1, the video decoder component configured for determining the selected band and offset values for a first video component, and further determining additional offset values for a second video component.
18. The system of claim 1, the video encoder component configured for determining the starting band and offset values for a first video component, and further determining additional offset values for a second video component.
Claim 19 is the same as claim 9 but in method form.
Claim 19 is the same as claim 17 but in method form.
Claim 20 is the same as claim 10 but in method form.
Claim 20 is the same as claim 18 but in method form.


Some of the differences in claim limitations in the U.S. Patent are narrower than the instant application, and thus it would have been obvious to make the claim limitations in the instant application broader by removing the specific language found in the U.S. Patent.
The U.S. Patent fails to explicitly disclose a receiver component configured for receiving encoded video data representing a sequence of pictures, each picture represented by an array of component pixel values for one or more components, each component pixel value comprising a binary value; a video decoder component coupled to the receiver component, the video decoder component configured for: reconstructing an array of component pixel values of at least one component in a coding unit of a first picture of the sequence of pictures represented by the video data; determining a selected band for band offset sample adaptive filtering for the coding unit, the selected band identified by five most significant bits of each component pixel value associated with the selected band; determining offset values for four sub-bands in the selected band; and performing sample adaptive offset filtering on the component pixel values in the four sub-bands of the coding unit; and a display coupled to the video decoder component configured for displaying the sample adaptive offset filtered pixel values; the video decoder component configured for determining the selected band and the offset values by decoding the selected band and offset values from the encoded video data.
Park discloses a receiver component configured for receiving encoded video data representing a sequence of pictures ([Fig. 2] bitstream received by the video decoder), each picture represented by an array of component pixel values for one or more components, each component pixel value comprising a binary value ([0068] CABAC); a video decoder component coupled to the receiver component ([Fig. 2] entropy decoding module and prediction module coupled to the video decoder), the video decoder component configured for: reconstructing an array of component pixel values of at least one component in a coding unit of a first picture of the sequence of pictures represented by the video data ([0086] A reconstructed block may be generated by using a prediction block generated by the prediction module 230 and a residual block provided by the inverse transform module 225.); determining a selected band for band offset sample adaptive filtering for the coding unit, the selected band identified by five most significant bits of each component pixel value associated with the selected band ([0095] In order to apply a band offset, pixels within the unit of SAO application may be classified according to the intensity of each pixel, that is, a pixel value. The intensity range of a pixel, that is, a range of pixel values, may be classified into a specific number of intensity intervals (i.e., the interval of pixel values), that is, a specific number of bands. (In this specification, terms a `pixel value` and the `intensity of a pixel` are used interchangeably for convenience of description. The `pixel value` and the intensity of a pixel' may be interpreted as having the same meaning or the `pixel value` may be interpreted as having a meaning including the `intensity of a pixel`). A value of an offset applied to each pixel may be set for each band. An offset of a band to which a pixel value belongs may be applied to a pixel.); determining offset values for four sub-bands in the selected band; and performing sample adaptive offset filtering on the component pixel values in the four sub-bands of the coding unit ([0105] Referring to FIG. 4, it can be seen that different picture characteristics are shown depending on regions even within the same picture and histograms have various distributions depending on the characteristics of images for each region. Accordingly, video quality and compression efficiency can be improved by adaptively applying a band offset to a unit region (i.e., an SAO unit) to which an SAO is applied.); and a display coupled to the video decoder component configured for displaying the sample adaptive offset filtered pixel values ([0087] The reconstructed block and/or picture may be provided to the filter module 235. The filter module 235 applies a deblocking filtering, a Sample Adaptive Offset (SAO) and/or adaptive loop filtering to the reconstructed block and/or picture. [0088] The memory 240 stores the reconstructed picture and/or block so that it is used as a reference picture and/or a reference block and also provides the reconstructed picture to an output unit.); the video decoder component configured for determining the selected band and the offset values by decoding the selected band and offset values from the encoded video data ([0073] The SAO is used to restore a difference between a residual block to which the deblocking filter has been applied and an original picture in the unit of a pixel, and the SAO is applied in the form of a band offset or an edge offset. [0097] An offset is applied to each band, and an offset value for each band may be transmitted to the video decoder.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention with the teachings of Park. The motivation behind this modification would have been that a video reconstruction effect can be improved by applying a plurality of SAOs according to the unit of SAO application [See Park, 0032].
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,194,159 in view of Park et al. (Hereafter, “Park” [US 2014/0199433 A1]. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they cover mutually associated subject matter. Thus, a terminal disclaimer is required. An analysis of the claim can be seen in Table 3 below.
Table 3: Instant Application No. 17/007,325 vs. U.S. Patent No. 9,277,194
Instant Application No. 17/007,325 Claims (Difference Emphasis Added)
U.S. Patent No. 10,194,159 Claims (Difference Emphasis Added)
1. A system comprising: a receiver component configured for receiving encoded video data representing a sequence of pictures, each picture represented by an array of component pixel values for one or more components, each component pixel value comprising a binary value; a video decoder component coupled to the receiver component, the video decoder component configured for: reconstructing an array of component pixel values of at least one component in a coding unit of a first picture of the sequence of pictures represented by the video data; determining a selected band for band offset sample adaptive filtering for the coding unit, the selected band identified by five most significant bits of each component pixel value associated with the selected band; determining offset values for four sub-bands in the selected band; and performing sample adaptive offset filtering on the component pixel values in the four sub-bands of the coding unit; and a display coupled to the video decoder component configured for displaying the sample adaptive offset filtered pixel values.
1. A system comprising: a receiver component configured for receiving encoded video data representing a sequence of pictures, each picture represented by an array of component pixel values for one or more components, each component pixel value comprising binary word; a video decoder component coupled to the receiver component, the video decoder component configured for: reconstructing an array of component pixel values of at least one component in a coding unit of a first picture of the sequence of pictures represented by the video data; determining a starting band for band offset sample adaptive filtering for the coding unit, the starting band identified by five most significant bits of each component pixel value associated with the starting band; determining offset values for four contiguous bands including the starting band and three adjacent bands; and performing sample adaptive offset filtering on the component pixel values in the four contiguous bands of the coding unit; and a display coupled to the video decoder component configured for displaying the sample adaptive offset filtered pixel values.
2. The system of Claim 1, the video decoder component configured for determining the selected band and the offset values by decoding the selected band and offset values from the encoded video data.
2. The system of claim 1, the video decoder component configured for determining the starting band and the offset values by decoding the starting band and offset values from the encoded video data.
3. The system of Claim 1, the video decoder component configured for detecting a merge signal indicating the coding unit is to utilize sample adaptive offset parameters from another coding unit.  
3. The system of claim 1, the video decoder component configured for detecting a merge signal indicating the coding unit is to utilize sample adaptive offset parameters from another coding unit.
4. The system of Claim 1, the video decoder component configured for determining a selected band and four offset values for a luma component of a coding unit.
4. The system of claim 1, the video decoder component configured for determining a starting band and four offset values for a luma component of a coding unit.
5. The system of Claim 1, the video decoder component configured for determining a selected band and four offset values for a chroma component of a coding unit.
5. The system of claim 1, the video decoder component configured for determining a starting band and four offset values for a chroma component of a coding unit.
6. The system of Claim 1, the video decoder component configured for determining, for each chroma component of a coding unit, a separate selected band and four separate offset values.
6. The system of claim 1, the video decoder component configured for determining, for each chroma component of a coding unit, a separate starting band and four separate offset values.
7. The system of Claim 1, the video decoder component configured for determining a single selected band and a single set of four offset values for both a luma component and all chroma components of a coding unit.  
7. The system of claim 1, the video decoder component configured for determining a single starting band and a single set of four offset values for both a luma component and all chroma components of a coding unit.
8. The system of Claim 1, the video decoder component configured for determining a selected band and four offset values for a luma component of a coding unit, and determining a single selected band and a single set of four offset values for all chroma components of a coding unit.
8. The system of claim 1, the video decoder component configured for determining a starting band and four offset values for a luma component of a coding unit, and determining a single starting band and a single set of four offset values for all chroma components of a coding unit.
9. The system of Claim 1, the video decoder component configured for determining if the selected band is in a middle range of potential selected bands, utilizing a two bit value representing two most significant of the five most significant bits.  
9. The system of claim 1, the video decoder component configured for determining if the starting band is in a middle range of potential starting bands, utilizing a two bit value representing two most significant of the five most significant bits.
10. The system of Claim 1, the video decoder component configured for determining the selected band and offset values for a first video component, and further determining additional offset values for a second video component.
10. The system of claim 1, the video decoder component configured for determining the starting band and offset values for a first video component, and further determining additional offset values for a second video component.
Claim 11 is the same as claim 1 but in method form.
Claim 12 is the same as claim 2 but in method form.
Claim 11 is the same as claim 1 but in method form.
Claim 12 is the same as claims 1 and 2 but in method form.
Claim 13 is the same as claim 3 but in method form.
Claim 13 is the same as claim 3 but in method form.
Claim 14 is the same as claim 4 but in method form.
Claim 14 is the same as claim 4 but in method form.
Claim 15 is the same as claim 5 but in method form.
Claim 15 is the same as claim 5 but in method form.
Claim 16 is the same as claim 6 but in method form.
Claim 16 is the same as claim 6 but in method form.
Claim 17 is the same as claim 7 but in method form.
Claim 17 is the same as claim 7 but in method form.
Claim 18 is the same as claim 8 but in method form.
Claim 18 is the same as claim 8 but in method form.
Claim 19 is the same as claim 9 but in method form.
Claim 19 is the same as claim 9 but in method form.
20. The method of Claim 11, determining offset values comprising determining additional offset values for a second video component.  
20. The method of claim 11, comprising determining additional offset values for a second video component.
21. The method of Claim 11, comprising displaying sample adaptive offset filtered data for a picture.
21. The method of claim 11, comprising displaying sample adaptive offset filtered data for a picture.


Some of the differences in claim limitations in the U.S. Patent are narrower than the instant application, and thus it would have been obvious to make the claim limitations in the instant application broader by removing the specific language found in the U.S. Patent.
The U.S. Patent fails to explicitly disclose each component pixel value comprising a binary value; determining a selected band for band offset sample adaptive filtering for the coding unit, the selected band identified by five most significant bits of each component pixel value associated with the selected band; determining offset values for four sub-bands in the selected band; and performing sample adaptive offset filtering on the component pixel values in the four sub-bands of the coding unit; and a display coupled to the video decoder component; determining offset values.
Park discloses each component pixel value comprising a binary value ([0068] CABAC); determining a selected band for band offset sample adaptive filtering for the coding unit, the selected band identified by five most significant bits of each component pixel value associated with the selected band; determining offset values for four sub-bands in the selected band; and performing sample adaptive offset filtering on the component pixel values in the four sub-bands of the coding unit; and a display coupled to the video decoder component ([0095] In order to apply a band offset, pixels within the unit of SAO application may be classified according to the intensity of each pixel, that is, a pixel value. The intensity range of a pixel, that is, a range of pixel values, may be classified into a specific number of intensity intervals (i.e., the interval of pixel values), that is, a specific number of bands. (In this specification, terms a `pixel value` and the `intensity of a pixel` are used interchangeably for convenience of description. The `pixel value` and the intensity of a pixel' may be interpreted as having the same meaning or the `pixel value` may be interpreted as having a meaning including the `intensity of a pixel`). A value of an offset applied to each pixel may be set for each band. An offset of a band to which a pixel value belongs may be applied to a pixel.); determining offset values ([0105] Referring to FIG. 4, it can be seen that different picture characteristics are shown depending on regions even within the same picture and histograms have various distributions depending on the characteristics of images for each region. Accordingly, video quality and compression efficiency can be improved by adaptively applying a band offset to a unit region (i.e., an SAO unit) to which an SAO is applied.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention with the teachings of Park. The motivation behind this modification would have been that a video reconstruction effect can be improved by applying a plurality of SAOs according to the unit of SAO application [See Park, 0032].
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482